UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

AYMAN MOHAMMED AHMED                       )
ALSHURFA,                                  )
                                           )
                     Petitioner,           )
                                           )
              v.                           )      Civil Action No. 05-431 (RJL)
                                           )
BARACK H. OBAMA, et ai.,                   )
                                           )
                     Respondents.          )


                                      ORD1!;-
                                       9=,
                                   (July       2009)

       Based on the representations of counsel at the status conference held this

date that petitioner Ayman Mohammed Ahmed Al Shurfa, after consultation with

counsel, wishes to withdraw his petition for writ of habeas corpus, it is hereby

       ORDERED that Ayman Mohammed Ahmed Al Shurfa's petition for writ

of habeas corpus is DISMISSED without prejudice.

       SO ORDERED.




                                                  United States District Judge




                                           1